Citation Nr: 1703016	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  10-42 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) since June 1, 2012.

2.  Entitlement to an extraschedular TDIU for the period from July 1, 2010, to April 4, 2011.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. R. Gitelman, Associate Counsel







INTRODUCTION
 
The Veteran served in the U. S. Navy from May 1984 until July 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

Previously, in a May 2014 decision, the Board inferred a TDIU claim based on evidence of the record, which suggests the Veteran is unable to obtain and maintain substantially gainful employment.   While Board denied the Veteran's claim for an increased rating at that time, the TDIU claim was remanded for the issuance of a  notice letter to the Veteran, a VA exam and a readjudication.

In this decision, the Board grants the Veteran's TDIU claim for the period from June 1, 2012 to present.  

The issue of the Veteran's entitlement to TDIU for the period from July 1, 2010 until April 4, 2011 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

From June 1, 2012, and onward, the Veteran had a single service-connected disability rated at 60 percent that precluded him from obtaining and maintaining substantially gainful employment.




CONCLUSION OF LAW

The criteria for a TDIU have been met effective from June 1, 2012.  38 U.S.C.A. § 1155, 5103,  5103A, 5107 (West 2014); 38 C.F.R. §§ 3.400(o), 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Veteran asserts he is unable to work due to his service-connected bilateral knee disabilities.  He claimed entitlement to a TDIU in a March 2012 application; however, the Board notes that his claim has been pending since the receipt of his claim for increased ratings for his knees, which was in August 2008.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board will therefore consider entitlement starting from this earlier date.

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more. 38 C.F.R. § 4.16(a) (2015).  Here, the Veteran has multiple service-connected disabilities, but they are all of the bilateral knees, therefore they are considered as one disability.  Id.  

The Veteran was first granted service connection for a right knee disability in May 1992, and the left knee in June 1998.  In May 2009, the Veteran was granted a temporary total rating for convalescence purposes under 38 C.F.R. § 4.30 and under 38 C.F.R. § 4.71a, DC 5055, for the total replacement of his right knee.  Upon the expiration of his temporary total rating, both knees had a combined rating of 50 percent, effective from July 2, 2010.  In April 2011, he had a total replacement of the left knee, and was again awarded a temporary total rating.  Upon the expiration of this temporary rating, his knees had a combined rating of 60 percent, effective from June 1, 2012.  He therefore meets the schedular criteria for a TDIU for the period after June 1, 2012.  For the period in between July 2, 2010, and April 3, 2011, he does not meet the schedular requirements. 

Where the combined schedular requirements are not met, entitlement to benefits may nonetheless be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16 (b). However, for a Veteran to prevail on a claim of entitlement to a TDIU, the record must reflect some factor which takes the case outside the norm.  The Board will discuss this earlier period, where he does not meet the schedular requirements, after the discussion concerning the later period.

The central inquiry in determining whether a TDIU is warranted is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted. See 38 C.F.R. §  4.16, 4.19.

As to the Veteran's capacity to work, in a July 2009 report completed by a Social Security Administration (SSA) field office as a part of the Veteran's application for disability, the Veteran reports difficulty applying his foot to a car brake and an inability to sit for more than 30 minutes without repositioning himself.  He reports wearing a knee brace and using a cane.  And he details using a portable toilet on the level of his home where he sleeps to avoid having to walk up 14 steps to get to the main portion of the house.  A medical assessment prepared for this SSA claim noted the Veteran would have difficulty with uneven ground, or with standing/sitting/walking too long, and that stair steps would be "killer."  SSA found the Veteran to be disabled as of August 2008, due primarily to his knees, but also secondarily to psychiatric diagnoses.   

A November 2010 Functional Capacity Evaluation declared the Veteran "below sedentary level in all areas evaluated and . . . not appropriate for work of any type."  That evaluation reported extremely limited capacities for walking or standing or lifting.  The November 2015 VA examiner noted the Veteran's pain and abnormal range of motion, but concluded the Veteran could perform sedentary work.  The April 2014 VA examination concluded that the bilateral knees would impact the Veteran's ability to work, noting he can stand for no more than ten minutes at a time, walk for no more than 30 yards, and lift no more than 35 pounds.

As to employment, subsequent to his separation from service, he primarily worked as a mail carrier with the U.S. Postal Service.  The record shows that he had to leave that job, in or around 2000, due to his knees.  After that, he attended school for two years, studying specialized technology and graphic design.  He did have an internship in this field.  Following that, he worked in a  metal shop, in a toy store stocking shelves, in a factory making drywall, in a warehouse driving a forklift (which he had to quit after knee pain prevented him from properly operating the brakes of the lift), and finally, in the mailroom of a company as a receiving clerk., His only non-physical work experience is a three-month internship as a graphic designer, during his two years of educational training.  The Board notes that it is unclear whether this training in specialized technology would be considered current or up-to-date at this time, given the advances in computers and associated technology in the intervening years.  Indeed, he reported to a January 2011 VA examiner that he had only had one interview in four years for a graphic design position, despite numerous applications sent, and he was not able to find work in that field.  The Veteran left his last job, as a receiving clerk, in June 2009 and has not worked since.

Though the November 2015 VA exam suggests that his service-connected disabilities would not preclude sedentary employment, the Veteran has virtually no experience with such employment, limited training for such employment and, notwithstanding his efforts to do so, been unable to secure such employment.  

For the foregoing reasons, the Board grants the Veteran's claim for TDIU for the period from June 1, 2012 to the present.

The Board observes the conditions regarding the Veteran's disability and work capacity are similar for the earlier period discussed above, from July 1, 2010  until April 4, 2011.  During this period, his rating was 50 percent, only slightly below the 60 percent level required for the TDIU schedular analysis.  Additionally, this period of time was immediately after one total knee replacement surgery and prior to a second.  It seems unlikely that the Veteran's ability to obtain and maintain steady gainful employment during such a period would have been materially better than it was after the completion of convalescence from both.

In light of the foregoing, and as described further in the remand section below, the Board remands the issue of TDIU for the period from July 1, 2010 until April 3, 2011, for referral to the Director of the Compensation Service for a decision on extraschedular entitlement to a TDIU.


ORDER

TDIU is granted from effective June 1, 2012.  


REMAND

As discussed above, the Board finds the Veteran was unable to work due to his bilateral knees for the period from July 1, 2010 to April 3, 2011.  As he does not meet the schedular requirements of a TDIU during this time frame, however, this issue must be referred to the Director of the Compensation Service for a decision as to whether the Veteran is entitled to a TDIU on an extraschedular basis.

Accordingly, this matter is REMANDED to the AOJ for the following action:

1.  Draft a memorandum setting forth the Veteran's service-connected disabilities, employment history, and educational and vocational attainment. Then forward the file to the Director of Compensation Service for consideration of an extraschedular TDIU for the period from July 1, 2010, to April 3, 2011.  Ensure that all appropriate notification is sent to the Veteran and his representative in connection with this directive.

2.  Following completion of the foregoing, readjudicate the Veteran's claim. If not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of the claims.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


